       Case 3:17-cv-00101-RDM Document 241 Filed 03/04/19 Page 1 of 6




                                                                                Karin Dryhurst


                                                                                 +1 202 663 6248 (t)
                                                                                 +1 202 663 6363 (f)
                                                                     karin.dryhurst@wilmerhale.com
March 4, 2019
VIA ECF

Judge Thomas I. Vanaskie
JAMS, Inc.
1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103


      Re: Defendants’ Reply Brief in Support of Intra-Group Attorney-Client
          Privilege

Dear Judge Vanaskie:

      Pursuant to Special Master Order #5 dated February 5, 2019, Defendants

respectfully submit this letter brief in reply to the CFPB’s February 25, 2019 brief,

addressing attorney-client privilege in the context of affiliated corporate entities.

      The issue before the Special Master is whether communications among

various Navient entities and their shared counsel, in connection with the rendering

of legal advice to those entities, are subject to the attorney-client privilege.

Because each of the Navient entities was indisputably represented by Navient

Solutions counsel and because the communications involved the rendering of legal

advice jointly for those entities, there can be no question that the attorney-client

privilege applies and protects the documents from disclosure to the CFPB. The
         Case 3:17-cv-00101-RDM Document 241 Filed 03/04/19 Page 2 of 6

March 4, 2019
Page 2



CFPB has not cited a single case in which a court, on behalf of a third party,

invaded the privilege as to communications involving the rendering of legal advice

to corporate affiliates and the affiliates properly asserted the attorney-client

privilege over the communications. Nothing in the fact that such communications

jointly involved affiliates changes their privileged status, because it is

“indisputably correct” that “intra-group information sharing does not implicate the

disclosure rule.” In re Teleglobe Commc’ns Corp., 493 F.3d 345, 363 (3d Cir.

2007).

      The CFPB’s extended exposition of Teleglobe serves only to obscure these

controlling principles. Indeed, its brief fails even to mention the disclosure rule,

and instead spends pages discussing analysis in Teleglobe that is unrelated to the

circumstances here. Teleglobe involved litigation between a subsidiary

(Teleglobe) and its former corporate parent (Bell Canada, or “BCE”) arising out of

the bankruptcy of the subsidiary. The litigation prompted a discovery dispute

regarding BCE’s withholding of documents in response to Teleglobe’s requests.

The dispute centered around two main categories of documents: (1) documents

related to communications among BCE attorneys and Teleglobe employees as to

which BCE recognized a “common interest” with Teleglobe; and (2) documents

reflecting legal advice regarding BCE’s plans for Teleglobe that were, according to
       Case 3:17-cv-00101-RDM Document 241 Filed 03/04/19 Page 3 of 6

March 4, 2019
Page 3



BCE, “intended as advice solely to [BCE] and not as part of any joint

representation” with Teleglobe. Teleglobe, 493 F.3d at 355. BCE produced the

former category, in recognition of its “common interest” with Teleglobe, but

withheld the latter category. The issue before the Third Circuit was whether

Teleglobe could obtain documents involving only legal advice to BCE because the

documents were part of a joint representation between Teleglobe, BCE, and BCE’s

attorneys. In other words, the question was whether, in adverse litigation,

Teleglobe’s status as a joint client entitled it to BCE documents that were within

the scope of that representation.

      The circumstances of Teleglobe bear no resemblance to the CFPB’s

contentions here. Rather, the CFPB seeks to have the Special Master apply the

disclosure rule, on behalf of a third party, to invade the privilege of corporate

affiliates jointly represented by in-house counsel. No case supports that approach,

and it flies directly in the face of Teleglobe’s conclusion that “intra-group

information sharing does not implicate the disclosure rule.” Teleglobe, 493 F.3d at

363. The CFPB’s only response on this critical issue is in a footnote, where it

appears to elide the adverse litigation exception and the disclosure rule, claiming

that Teleglobe “concluded that the analysis is the same regardless whether a party

to the purported joint representation seeks the documents.” Doc. 234, at 3 n.1.
       Case 3:17-cv-00101-RDM Document 241 Filed 03/04/19 Page 4 of 6

March 4, 2019
Page 4



That is plainly incorrect. The Third Circuit held that the only basis on which

Teleglobe (and its debtors) could obtain BCE documents was as joint clients

subject to the adverse litigation exception. See Teleglobe, 493 F.3d at 386-87

(“We hold that the District Court may only compel BCE to produce disputed

documents because of the adverse-litigation exception to the co-client privilege.”).

And as Defendants explained in their initial brief, the adverse litigation exception

applies only between the parties to the representation—i.e., because each party

controls the privilege, their shared attorney communications remain protected as to

third parties. See Doc. 218, at 5-6. Teleglobe therefore provides no basis for an

unrelated third party to use the disclosure rule to invade the privilege as to attorney

communications involving corporate affiliates.

      In the end, the CFPB’s response boils down to the suggestion that Navient

in-house counsel were somehow not jointly representing Navient’s corporate

affiliates. But that suggestion has no basis in fact. The existence of a joint

representation is determined based on “the understanding of the parties and the

lawyers in light of the circumstances,” Teleglobe, 493 F.3d at 362 (quoting

Restatement (Third) of the Law Governing Lawyers § 75 cmt. c), and its scope is

likewise determined based on “the parties’ intent and expectations,” id. at 363.

Here, Defendants have established that they are jointly represented by the same
       Case 3:17-cv-00101-RDM Document 241 Filed 03/04/19 Page 5 of 6

March 4, 2019
Page 5



attorneys, see Doc. 218-1 at ¶ 1; Doc. 218-2 at ¶ 4, and that their common counsel

would not jointly represent them if their interests were adverse, see Doc. 218-1 at ¶

3. Defendants have also established their expectations that the scope of their joint

representation has encompassed all joint communications with common counsel to

date. See Doc. 218-1 at ¶ 4; Doc. 218-2 at ¶ 5. And there is nothing whatsoever

from which it can be inferred that the joint representation has terminated. See Doc.

218-1 at ¶ 7; Doc. 218-2 at ¶ 8. No further inquiry is required.

      The CFPB offers no caselaw to the contrary. SmithKline Beecham Corp. v.

Apotex Corp., 232 F.R.D. 467 (E.D. Pa. 2005) says nothing at all about what is

required to establish a joint representation among corporate family members. In

fact, the court in SmithKline upheld reliance on attorney affidavits to support

privilege assertions. See 232 F.R.D. at 478. The other cases cited by the CFPB,

like Teleglobe, deal with corporate families whose relationships are in dispute. In

re Grand Jury Subpoena #??06-1, for example, rejected an argument that the

former subsidiary of a defunct parent company could categorically assert privilege

over the parent’s attorney-client communications based solely on its status as a

former subsidiary. 274 F. App’x 306, 310–11 (4th Cir. 2008). And Newsome v.

Lawson held that a joint-client suing a formerly joint attorney may compel the

production of communications from the joint representation under the adverse-
       Case 3:17-cv-00101-RDM Document 241 Filed 03/04/19 Page 6 of 6

March 4, 2019
Page 6



litigation exception. 286 F. Supp. 3d 657, 655 (D. Del. 2017). None of these cases

support applying the disclosure rule to invade the privileged communications of

corporate affiliates with their shared counsel.



                                              Respectfully submitted,



                                              /s/ Karin Dryhurst
